DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant has not claimed priority to another application. Application 16/678,882 was filed 11/08/2019. 

Information Disclosure Statement
No IDS has been submitted. 

Status of Claims
Applicant’s claims, filed 11/08/2019, have been entered. Claims 1-20 are currently pending in this application and have been examined.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a device” in line 2 and recites “a user device” in line 10. It is unclear if the “device” recited in lines 13, 15, 17, and 20 refers to the “device” of line 2 or the “user device” in line 10. For purposes of compact prosecution, Examiner will examine the “device” of lines 13, 15, 17, and 20 as the device of line 2, and refer to this device as a “first device.” Claims 2-7 inherit the deficiencies noted in claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Alice/Mayo test the claims are directed to statutory categories. Specifically, the method, as claimed in claims 1-7, are directed to a process. Additionally, the device, as claimed in claims 8-14, are directed to a machine. Furthermore, the non-transitory computer-readable medium, as claimed in claims 15-20, are directed to a manufacture (see MPEP 2106.03).
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention recites the abstract idea of generating item recommendations. Specifically, representative claim 15 recites the abstract idea of:
receive customer data identifying one or more of actions, behaviors, or features associated with customers of items; 
identify a set of customer characteristics based on the customer data; 
process the set of customer characteristics, with a first model, to group the customers into groups of customers; 
process item data and data identifying the groups of customers, with a second model, to determine associations between the item data and the groups of customers; 
receive, from a user associated with a particular customer, particular customer data identifying one or more of actions, behaviors, or features, associated with the particular customer; 
identify particular customer characteristics for the particular customer based on the particular customer data; 
assign the particular customer to a particular group, of the groups of customers, based on the particular customer characteristics; 
generate an item recommendation recommending one of the items, for the particular customer, based on the particular group and the item data associated with the particular group; 
determine, based on the particular customer characteristics, a triggering event for providing the item recommendation to the particular customer; 
determine an occurrence of the triggering event; and 
provide the item recommendation to the user associated with the particular customer based on determining the occurrence of the triggering event.

Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 15 recites the abstract idea of generating item recommendations, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract ideas recited in representative claim 15 are certain methods of organizing human activity because generating item recommendations based on customer characteristics is a commercial or legal interaction because it is a advertising, marketing or sales activity. Thus, claim 15 recites an abstract idea. 
Independent claims 1 and 8 recite similar abstract ideas.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. As stated in the 2019 PEG, when “an additional element merely recites the words ‘apply it (or an equivalent) with the judicial exception, or merely uses a computer as a tool to perform an abstract idea,” the judicial exception has not been integrated into a practical application. In this case, representative claim 15 includes additional elements such as a non-transitory computer-readable medium storing instructions, one or more processors, a first machine learning model, a second machine learning model, and a user device. Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration (see Fig. 3; paragraphs [0011], [0058]-[0065]). This description demonstrates that these additional elements are merely generic devices such as a generic computer. Similar to the limitations of Alice, representative claim 15 merely recites a commonplace business method (i.e., generating item recommendations based on customer characteristics) being applied on a general-purpose computer (see MPEP 2106.05(f)). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. 
Similarly, independent claim 1 recites the additional elements of a device, a first machine learning model, a second machine learning model, and a user device. Independent claim 8 recites the additional elements of a device, one or more memories, one or more processors communicatively coupled to the one or more memories, a first machine learning model, a second machine learning model, and a user device. The additional elements of independent claims 1 and 8 do not integrate the abstract idea into a practical application for the reasons stated above as it relates to claim 15. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). 
In this case, as noted above, the additional elements recited in representative independent claim 15 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. Even when considered as an ordered combination, the additional elements of representative claim 15 do not add anything that is not already present when they are considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components…’ad[d] nothing… that is not already present when the steps are considered separately’… [and] [v]iewed as a whole… [the] claims simply recite intermediated settlement as performed by a generic computer.” Alice Crop. Pty. Ltd v. CLS Bank Int’l, 573 U.S. 208, 217, (2014) (citing Mayo, 566 U.S. at 79, 101 USPQ 2d at 1972). Similarly, when viewed as a whole, representative claim 15 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 15 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (see MPEP 2106.05 (I)(A) and 2106.05(f)). 
Similarly, there are no meaningful limitations in independent claims 1 and 8 that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself for the reasons stated above as it relates to claim 15. 
As such, independent claims 1, 8, and 15 are ineligible. 
Dependent claim(s) 2-7, 9-14, and 16-20 do not aid in the eligibility of independent claims 1, 8, and 15. For example, claims 2-7, 9-14, and 16-20 merely further define the abstract limitations of claims 1, 8, and 15 or provide further embellishments of the limitations recited in independent claims 1, 8, and 15. Thus, dependent claims 2-7, 9-14, and 16-20 are ineligible. 
Thus, dependent claims 2-7, 9-14, and 16-20 are also ineligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-11, and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fayyad et al. (US 7,424,439 B1).

Regarding claim 1, Fayyad et al., hereinafter Fayyad, discloses a method, comprising:
	receiving, by a first device, customer data identifying one or more of actions, behaviors, or features associated with customers of items (Figs. 1 and 2; col. 9, lines 61-67 [acquire a set of data that is known to be accurate with a high level of confidence. This sample data can consist of a combination of user-entered, server-derived, and external data, including information collected from the browser usage logs, shopping sessions, user-entered forms such as surveys, and external high-resolution data points stored in legacy systems], col. 12, lines 25-58 [data warehouse 210 stores data containing attributes and/or preferences of many users. Data is stored in the data warehouse for the intended purpose of analysis (reporting, etc.)… User data may also be developed by the system itself as user behavior, e.g., choices and purchases, are observed…This data is particularly easy to develop on a commercial web site visited by shoppers, as but one example. Such data is accumulated and stored in a usage/shopper data memory 216] in view of col. 4, line 54 to col. 6, line 19 [computing environment]); 
	identifying, by the first device, a set of customer characteristics based on the customer data (Fig.1-4, 10-12, 14, and 15; col. 6, line 35-50 [using usage data captured by a data warehouse, one embodiment includes capabilities to enhance the data about the general population of shoppers by utilizing detailed data about a subset of shoppers on which “high-resolution data” (detailed marketing information) is available. Given a sample data set that contains high-resolution (detailed) data points about users, one embodiment of the invention identifies attributes of the users, defines population segments, and correlates the attributes of the sample segments with known attributes of a larger user population to identify additional properties (attribute values for unmeasured attributes) of members of the segment with a high degree of certainty. This enables on-line sites to automatically “fill-in” missing information about their users (e.g. likely age range, sex, affinities, etc.)], col. 7, lines 7-9 [segmenting users using certain attributes], col. 10, lines 5-33 [sample customer list is fed into the Profiler of one embodiment, which uses the data to build a user model. This user model describes the various segments that constitute the user population. Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment], col. 12, line 59 to col. 13, line [the statistical model of the profiler 220 is constructed using user data from the data warehouse 210 as the training data… The statistical model of the profiler 220 is employed to perform conventional functions on the data, such as classification of individual users in the database, clustering of the database and correlation of new or unknown users to the clusters]); 
	processing, by the first device, the set of customer characteristics, with a first machine learning model, to group the customers into groups of customers (Fig. 1-4,  10-12, 14, and 15; col. 7, lines 7-9 [segmenting users using certain attributes and then identifying users with similar attributes], col. 10, lines 5-33 [sample customer list is fed into the Profiler of one embodiment, which uses the data to build a user model. This user model describes the various segments that constitute the user population. Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment. Segmentation is derived using clustering techniques such as K-means and EM algorithms for mixture modeling, applied to the collected data. Cluster visualization techniques are then applied to derive meaningful labels (segment identifiers) to each segment and to a hierarchy imposed on these segments (groups of clusters). At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters. For example, a cluster may be “young-adult, male customers, who are primarily interested in new products and do not invest much time in browsing the store”. This information can be derived from known attributes as well as browsing behavior and purchase history. An example of applying the clustering algorithms on the MS-Advantage site shopping information yielded a segmentation consisting of 5 segments. An example showing a tool for visualizing and labeling these clusters is given below in this specification, along with details of this cluster visualization and labeling scenario.], col. 10, line 56 to col. 11, line 3 [The obtained clusters (segments) are put through the segment visualization and labeling tool in order to determine a marketing-related “label” to tag the segment… These segment names are then written as attributes of each user to the user OLTP data store or personalization system… the sample data can be updated to include additional user attributes generated by the Profiler component of one embodiment of the invention.
The derived attributes can continue to be refined by feeding additional user data, both explicit and system-derived, and repeating the above.]; Examiner notes updating and refining using additional data is comparable to “machine learning”; in view of col. 12, line 59 to col. 13, line 22); 
	processing, by the first device, item data and data identifying the groups of customers, with a second machine learning model, to determine associations between the item data and the groups of customers (Figs. 1-4, 10-12, 14, and 15; col. 13, lines 34-45 [the campaign management console 240 facilitates correlation of the classification or clustering results from the profiler 230 to a particular product to be marketed or to selected user attributes identified with that product. The result is the sorting of a group of users by the likelihood of their being interested in the product] in view of col. 10, line 56 to col. 11, line 3 [updating and refining using additional data is comparable to “machine learning”], col. 14, lines 7-20 [campaign management console 240 “learning”]); 
	receiving, by the first device and from a user device associated with a particular customer, particular customer data identifying one or more of actions, behaviors, or features, associated with the particular customer (Figs. 1-4, 10-12, 14, and 15; col. 12, lines 25-59 [data warehouse 210 stores data containing attributes and/or preferences of many users. Data is stored in the data warehouse for the intended purpose of analysis (reporting, etc.). The data warehouse may include a user-entered data memory 212 storing information voluntarily entered by users… User data may also be developed by the system itself as user behavior, e.g., choices and purchases, are observed], col. 14, line 21 to col. 15, line 3 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site… personalized application component 250 uses the statistical tools of the profiler 220 to match the selectable features of ads, catalogs, store fronts, shopping experience or direct mailing (e.g., via the Internet) to the attributes of the user who has logged on to the site or station… The match is carried out using the statistical modeling tools of the profiler 230 so as to maximize the probability of the user making a purchase. For example, a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase. The user's attributes may not become apparent until he has made a series of choices in navigating the web site, for example. However, as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user] in view of col. 7, line 43 to col. 8, line 13 [collecting data about users] and col. 4, line 54 to col. 6, line 19 [computing environment]; Examiner notes personal computer is comparable to a user device); 
	identifying, by the first device, particular customer characteristics for the particular customer based on the particular customer data (Figs. 1-4, 10-12, 14, and 15; col.16, line 47-56 [The set of attributes to which the marketing features are adapted or personalized may be those of an individual user who, for example, has just logged onto a web site… identify the user (or a set of users) of known attributes (block 1020 of FIG. 4).] in view of col. 14, line 21 to col. 15, line 3 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site… personalized application component 250 uses the statistical tools of the profiler 220 to match the selectable features of ads, catalogs, store fronts, shopping experience or direct mailing (e.g., via the Internet) to the attributes of the user who has logged on to the site or station… The match is carried out using the statistical modeling tools of the profiler 230 so as to maximize the probability of the user making a purchase. For example, a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase. The user's attributes may not become apparent until he has made a series of choices in navigating the web site, for example. However, as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user]); 
	assigning, by the first device, the particular customer to a particular group, of the groups of customers, based on the particular customer characteristics (Figs. 1- 4, 10-12, 14, and 15; col. 10, lines 34-55 [A probability rating is assigned to indicate the statistical likelihood that the given user belongs to the known segment. Although a user can belong to more than one segment, the user can be assigned to the segment to which the user belongs most strongly.], col. 14, line 56 to col. 15, line 11 [Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user. Such a capability enables a web site (within several mouse clicks) to determine the segment and general interest of a new visitor.], col. 16, lines 47-65 [identify the user (or a set of users) of known attributes (block 1020 of FIG. 4). The user attributes are statistically evaluated by the data mining engine to classify the user or set of targeted users (block 1025) and thereby infer his (or their) most prevalent attributes and/or preferences (block 1030 of FIG. 4).], col. 17, lines 48-65 [FIG. 11 illustrates how the profiler deduces the preferences of a particular user using the cluster tables of FIG. 10. The user is identified to the table 1610 of clusters versus users, which then outputs the cluster of that user. This is applied to the table 1630 of clusters versus preferences, which returns the preferences of the particular user. From this, a marketing decision may be made]); 
	generating, by the first device, an item recommendation recommending one of the items, for the particular customer, based on the particular group and the item data associated with the particular group (Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ], col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]); and 
	providing, by the first device, the item recommendation to the user device associated with the particular customer (Figs. 1- 4, 10-12, 14, and 15; Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ]; Examiner notes “adapting” a web site with personalized catalog content and advertisements is comparable to providing the item recommendation, col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]).

Regarding claim 2, Fayyad discloses the method of claim 1, further comprising: 
	determining, based on the particular customer characteristics, a triggering event for providing the item recommendation to the particular customer (col. 14, line 56 to col. 15, line 11; Examiner notes a user logged into a site and acquiring the user’s attributes is comparable to a triggering event); and 
	determining an occurrence of the triggering event (col. 15, lines 1-11; Examiner notes determining the segment and general interests of a new visitor by acquiring the user’s attributes within several mouse clicks is comparable to determining the occurrence of the triggering event), 
		wherein providing the item recommendation to the user device comprises: 
			providing the item recommendation to the user device based on determining the occurrence of the triggering event (Figs. 1- 4, 10-12, 14, and 15; Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ]; Examiner notes “adapting” a web site with personalized catalog content and advertisements is comparable to providing the item recommendation, col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]).

Regarding claim 3, Fayyad discloses the method of claim 2, further comprising:
	receiving additional particular customer data after receiving the particular customer data (col. 15, lines 12-28 [feedback component 260 captures user responses to marketing campaigns of the management console 240 or personalized advertising or the like of the personalized applications component 250 and causes the response data to be processed by the profiler 220. The profiler 220 returns updated assessments of user profiles, including user attributes and user preferences]), 
		wherein determining the occurrence of the triggering event comprises: 
			determining the occurrence of the triggering event based on receiving the additional particular customer data (col. 15, lines 12-39 [The improved assessments are fed back to the data warehouse 210 to update or replace less complete or less reliable data on a particular user. This feature enables the real-time assessment of the attributes of a new user on a web site by observing his succession of site menu choices, as described above. The role of the profiler 220 in assessing the latest usage data is to correlate the choices of the new user with the known attributes of users in the database who have made the same or similar menu choices or who have behaved similarly. Such a correlation is readily performed by the statistical model embodied in the profiler 220. The improved assessments thus generated enable a data cleaning operation in which prior erroneous assessments of the user previously stored in the data warehouse 210 are replaced by the latest assessments based upon current behavior of the user. Moreover, as the user's attributes become more apparent, the profiler 220 associates him or her with a known cluster of users, the complete attributes of which have been previously defined by the statistical model. Thus, the same complete set of attributes are assigned to the current user. As a result, any unknown attributes of the current user are filled in by this assignment.]).

Regarding claim 4, Fayyad discloses the method of claim 1, further comprising: 
	performing one or more actions based on the item recommendation (Figs. 1- 4, 10-12, 14, and 15; col. 15, line to col. 16, line 36 [feedback component 260 captures user responses to marketing campaigns of the management console 240 or personalized advertising or the like of the personalized applications component 250 and causes the response data to be processed by the profiler 220. The profiler 220 returns updated assessments of user profiles, including user attributes and user preferences. The improved assessments are fed back to the data warehouse 210 to update or replace less complete or less reliable data on a particular user. This feature enables the real-time assessment of the attributes of a new user on a web site by observing his succession of site menu choices, as described above. The role of the profiler 220 in assessing the latest usage data is to correlate the choices of the new user with the known attributes of users in the database who have made the same or similar menu choices or who have behaved similarly. Such a correlation is readily performed by the statistical model embodied in the profiler 220… marketing campaign results tracked by the feedback component 260 are culled for the targeted users who were actually persuaded to make a purchase, to form a subset of actual purchasers (block 930 of FIG. 3). The user attributes of this subset are then statistically evaluated by the data mining engine of the profiler 220 to infer a more refined user profile (block 940 of FIG. 3) or likeliest user attributes. Next, any data base (including, for example, the training data base stored in the data warehouse 210) may be statistically evaluated against these likeliest user attributes to discover other highly likely purchasers not previously identified (block 950 of FIG. 3). The process then reverts to block 920 to perform the next marketing campaign cycle]).

Regarding claim 5, Fayyad discloses the method of claim 4, wherein performing the one or more actions comprises one or more of: 
	determining another item recommendation based on the item recommendation; 
	determining whether the particular customer acts on the item recommendation; or 
	retraining the first machine learning model or the second machine learning model based on the item recommendation (Figs. 1- 4, 10-12, 14, and 15; col. 15, line to col. 16, line 36 [feedback component 260 captures user responses to marketing campaigns of the management console 240 or personalized advertising or the like of the personalized applications component 250 and causes the response data to be processed by the profiler 220. The profiler 220 returns updated assessments of user profiles, including user attributes and user preferences. The improved assessments are fed back to the data warehouse 210 to update or replace less complete or less reliable data on a particular user. This feature enables the real-time assessment of the attributes of a new user on a web site by observing his succession of site menu choices, as described above. The role of the profiler 220 in assessing the latest usage data is to correlate the choices of the new user with the known attributes of users in the database who have made the same or similar menu choices or who have behaved similarly. Such a correlation is readily performed by the statistical model embodied in the profiler 220… marketing campaign results tracked by the feedback component 260 are culled for the targeted users who were actually persuaded to make a purchase, to form a subset of actual purchasers (block 930 of FIG. 3). The user attributes of this subset are then statistically evaluated by the data mining engine of the profiler 220 to infer a more refined user profile (block 940 of FIG. 3) or likeliest user attributes. Next, any data base (including, for example, the training data base stored in the data warehouse 210) may be statistically evaluated against these likeliest user attributes to discover other highly likely purchasers not previously identified (block 950 of FIG. 3). The process then reverts to block 920 to perform the next marketing campaign cycle]).

Regarding claim 7, Fayyad discloses the method of claim 1, wherein the set of customer characteristics excludes features, characteristics, and properties of the items from which the item recommendation is generated (col. 6, lines 35-50; Examiner notes attributes of the users (such as age range, sex, affinities) that define the population segments and correlates the attributes of the sample segments do not include (i.e., exclude) features, characteristics, and properties of the items).

Regarding claim 8, Fayyad discloses a device (Figs. 1-2; col. 4, line 54 to col. 6, line 20), comprising:
	one or more memories (Figs. 1-2; col. 4, line 54 to col. 6, line 20 and col. 11, lines 51-67); and 
	one or more processors, communicatively coupled to the one or more memories (Figs. 1-2; col. 4, line 54 to col. 6, line 20 and col. 11, lines 51-67), configured to: 
		receive customer data identifying one or more of actions, behaviors, or features associated with customers of items (Figs. 1 and 2; col. 9, lines 61-67 [acquire a set of data that is known to be accurate with a high level of confidence. This sample data can consist of a combination of user-entered, server-derived, and external data, including information collected from the browser usage logs, shopping sessions, user-entered forms such as surveys, and external high-resolution data points stored in legacy systems], col. 12, lines 25-58 [data warehouse 210 stores data containing attributes and/or preferences of many users. Data is stored in the data warehouse for the intended purpose of analysis (reporting, etc.)… User data may also be developed by the system itself as user behavior, e.g., choices and purchases, are observed…This data is particularly easy to develop on a commercial web site visited by shoppers, as but one example. Such data is accumulated and stored in a usage/shopper data memory 216] in view of col. 4, line 54 to col. 6, line 19 [computing environment]); 
		identify a set of customer characteristics based on the customer data (Fig.1-4, 10-12, 14, and 15; col. 6, line 35-50 [using usage data captured by a data warehouse, one embodiment includes capabilities to enhance the data about the general population of shoppers by utilizing detailed data about a subset of shoppers on which “high-resolution data” (detailed marketing information) is available. Given a sample data set that contains high-resolution (detailed) data points about users, one embodiment of the invention identifies attributes of the users, defines population segments, and correlates the attributes of the sample segments with known attributes of a larger user population to identify additional properties (attribute values for unmeasured attributes) of members of the segment with a high degree of certainty. This enables on-line sites to automatically “fill-in” missing information about their users (e.g. likely age range, sex, affinities, etc.)], col. 7, lines 7-9 [segmenting users using certain attributes], col. 10, lines 5-33 [sample customer list is fed into the Profiler of one embodiment, which uses the data to build a user model. This user model describes the various segments that constitute the user population. Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment], col. 12, line 59 to col. 13, line [the statistical model of the profiler 220 is constructed using user data from the data warehouse 210 as the training data… The statistical model of the profiler 220 is employed to perform conventional functions on the data, such as classification of individual users in the database, clustering of the database and correlation of new or unknown users to the clusters]); 
		process the set of customer characteristics, with a first machine learning model, to group the customers into groups of customers (Fig. 1-4,  10-12, 14, and 15; col. 7, lines 7-9 [segmenting users using certain attributes and then identifying users with similar attributes], col. 10, lines 5-33 [sample customer list is fed into the Profiler of one embodiment, which uses the data to build a user model. This user model describes the various segments that constitute the user population. Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment. Segmentation is derived using clustering techniques such as K-means and EM algorithms for mixture modeling, applied to the collected data. Cluster visualization techniques are then applied to derive meaningful labels (segment identifiers) to each segment and to a hierarchy imposed on these segments (groups of clusters). At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters. For example, a cluster may be “young-adult, male customers, who are primarily interested in new products and do not invest much time in browsing the store”. This information can be derived from known attributes as well as browsing behavior and purchase history. An example of applying the clustering algorithms on the MS-Advantage site shopping information yielded a segmentation consisting of 5 segments. An example showing a tool for visualizing and labeling these clusters is given below in this specification, along with details of this cluster visualization and labeling scenario.], col. 10, line 56 to col. 11, line 3 [The obtained clusters (segments) are put through the segment visualization and labeling tool in order to determine a marketing-related “label” to tag the segment… These segment names are then written as attributes of each user to the user OLTP data store or personalization system… the sample data can be updated to include additional user attributes generated by the Profiler component of one embodiment of the invention.
The derived attributes can continue to be refined by feeding additional user data, both explicit and system-derived, and repeating the above.]; Examiner notes updating and refining using additional data is comparable to “machine learning”; in view of col. 12, line 59 to col. 13, line 22); 
		process item data and data identifying the groups of customers, with a second machine learning model, to determine associations between the item data and the groups of customers (Figs. 1-4, 10-12, 14, and 15; col. 13, lines 34-45 [the campaign management console 240 facilitates correlation of the classification or clustering results from the profiler 230 to a particular product to be marketed or to selected user attributes identified with that product. The result is the sorting of a group of users by the likelihood of their being interested in the product] in view of col. 10, line 56 to col. 11, line 3 [updating and refining using additional data is comparable to “machine learning”], col. 14, lines 7-20 [campaign management console 240 “learning”]); 
		receive, from a user device associated with a particular customer, particular customer data identifying one or more of actions, behaviors, or features, associated with the particular customer (Figs. 1-4, 10-12, 14, and 15; col. 12, lines 25-59 [data warehouse 210 stores data containing attributes and/or preferences of many users. Data is stored in the data warehouse for the intended purpose of analysis (reporting, etc.). The data warehouse may include a user-entered data memory 212 storing information voluntarily entered by users… User data may also be developed by the system itself as user behavior, e.g., choices and purchases, are observed], col. 14, line 21 to col. 15, line 3 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site… personalized application component 250 uses the statistical tools of the profiler 220 to match the selectable features of ads, catalogs, store fronts, shopping experience or direct mailing (e.g., via the Internet) to the attributes of the user who has logged on to the site or station… The match is carried out using the statistical modeling tools of the profiler 230 so as to maximize the probability of the user making a purchase. For example, a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase. The user's attributes may not become apparent until he has made a series of choices in navigating the web site, for example. However, as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user] in view of col. 7, line 43 to col. 8, line 13 [collecting data about users] and col. 4, line 54 to col. 6, line 19 [computing environment]; Examiner notes personal computer is comparable to a user device); 
		identify particular customer characteristics for the particular customer based on the particular customer data (Figs. 1-4, 10-12, 14, and 15; col.16, line 47-56 [The set of attributes to which the marketing features are adapted or personalized may be those of an individual user who, for example, has just logged onto a web site… identify the user (or a set of users) of known attributes (block 1020 of FIG. 4).] in view of col. 14, line 21 to col. 15, line 3 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site… personalized application component 250 uses the statistical tools of the profiler 220 to match the selectable features of ads, catalogs, store fronts, shopping experience or direct mailing (e.g., via the Internet) to the attributes of the user who has logged on to the site or station… The match is carried out using the statistical modeling tools of the profiler 230 so as to maximize the probability of the user making a purchase. For example, a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase. The user's attributes may not become apparent until he has made a series of choices in navigating the web site, for example. However, as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user]); 
		assign the particular customer to a particular group, of the groups of customers, based on the particular customer characteristics (Figs. 1- 4, 10-12, 14, and 15; col. 10, lines 34-55 [A probability rating is assigned to indicate the statistical likelihood that the given user belongs to the known segment. Although a user can belong to more than one segment, the user can be assigned to the segment to which the user belongs most strongly.], col. 14, line 56 to col. 15, line 11 [Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user. Such a capability enables a web site (within several mouse clicks) to determine the segment and general interest of a new visitor.], col. 16, lines 47-65 [identify the user (or a set of users) of known attributes (block 1020 of FIG. 4). The user attributes are statistically evaluated by the data mining engine to classify the user or set of targeted users (block 1025) and thereby infer his (or their) most prevalent attributes and/or preferences (block 1030 of FIG. 4).], col. 17, lines 48-65 [FIG. 11 illustrates how the profiler deduces the preferences of a particular user using the cluster tables of FIG. 10. The user is identified to the table 1610 of clusters versus users, which then outputs the cluster of that user. This is applied to the table 1630 of clusters versus preferences, which returns the preferences of the particular user. From this, a marketing decision may be made]); 
		generate an item recommendation recommending one of the items, for the particular customer, based on the particular group and the item data associated with the particular group (Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ], col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]); and 
		perform one or more actions based on the item recommendation (Figs. 1- 4, 10-12, 14, and 15; Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ]; Examiner notes “adapting” a web site with personalized catalog content and advertisements is comparable to providing the item recommendation, col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]).

Regarding claim 9, Fayyad discloses the device of claim 8, wherein the one or more processors, when processing the set of customer characteristics, with the first machine learning model, to group the customers into the groups of customers, are configured to: 
	determine first characteristics associated with members of a group, of the groups of customers (col. 9, line 55 to col. 10, line 49 [Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment. Segmentation is derived using clustering techniques such as K-means and EM algorithms for mixture modeling, applied to the collected data. Cluster visualization techniques are then applied to derive meaningful labels (segment identifiers) to each segment and to a hierarchy imposed on these segments (groups of clusters). At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters… a cluster may be “young-adult, male customers, who are primarily interested in new products and do not invest much time in browsing the store”]); and 
	determine second characteristics associated with members of remaining groups, of the groups of customers (col. 10, lines 7-49 [At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters…  for example… “middle-aged individuals, who bought our higher-end models, and who buy frequently”.]); 
		wherein the first characteristics differ from the second characteristics based on a quantitative criteria threshold (col. 10, lines 7-49 [Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters]).

Regarding claim 10, Fayyad discloses the device of claim 8, wherein each of the customers is grouped into one group of the groups of customers (col. 10, lines 46-49 [Hard segmentation: if the marketing manager requires each shopper to be placed in exactly one cluster (segment)]).

Regarding claim 11, Fayyad discloses the device of claim 8, wherein each of the customers is grouped into two or more groups of the groups of customers (col. 10, lines 50-55 [Soft segmentation: if the marketing manager prefers to have probabilistic membership information, allowing a shopper to fit into multiple segments but with differing probabilities.]), and 
	wherein each of the customers grouped into the two or more groups, of the groups of customers, is allocated a weight for each of the two or more groups (Fig. 13; col. 10, lines 50-55 [Soft segmentation: if the marketing manager prefers to have probabilistic membership information, allowing a shopper to fit into multiple segments but with differing probabilities.], col. 17, lines 62-65 [FIG. 13 illustrates the results of soft clustering, in which the user is assigned to several clusters with a probability weighting factor for each cluster determined by the data mining engine]).

Regarding claim 13, Fayyad discloses the device of claim 8, wherein the one or more processors, when assigning the particular customer to the particular group, are configured to: 
	determine that a similarity of the particular customer characteristics to customer characteristics associated with the particular group is greater than similarities of the particular customer characteristics to customer characteristics associated with other groups of the groups of customers (Figs. 12; col. 17, lines 55-62 [FIG. 12 illustrates how to infer the preferences of a user whose attributes are known (or become known during a visit to a web site, for example). The user's attributes are applied to the table 1620 of clusters versus attributes, which returns the likeliest cluster of the user] in view of col. 10, lines 7-49 [Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters…A probability rating is assigned to indicate the statistical likelihood that the given user belongs to the known segment. Although a user can belong to more than one segment, the user can be assigned to the segment to which the user belongs most strongly… ]); and 
	assign the particular customer to the particular group based on determining that the similarity of the particular customer characteristics to customer characteristics associated with the particular group is greater than the similarities of the particular customer characteristics to customer characteristics associated with the other groups (Fig. 12; col. 10, lines 7-49 [Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters…A probability rating is assigned to indicate the statistical likelihood that the given user belongs to the known segment. Although a user can belong to more than one segment, the user can be assigned to the segment to which the user belongs most strongly… ] and col. 14, line 56 to col. 15, line 11 [Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user. Such a capability enables a web site (within several mouse clicks) to determine the segment and general interest of a new visitor. Subsequently, the site can then be personalized to this new user, giving the site a significant advantage over other traditional sites]).

Regarding claim 14, Fayyad discloses the device of claim 8, wherein the one or more processors are further configured to: 
	determine a connection between the device and the user device (Figs. 1 and 2; col. 3, lines 4-10; col. 4, line 39 to col. 6, line 20 [networked environment connection] and col. 11, lines 51-67); and 
	provide the item recommendation to the user device based on determining the connection between the device and the user device (Figs. 1 and 2; col. 3, lines 4-10; col. 4, line 39 to col. 6, line 20 [communications link between computers] and col. 11, lines 51-67 in view of col. 14, lines 21-31 [a user log on to the web site]).

Regarding claim 15, Fayyad discloses a non-transitory computer-readable medium storing instructions (Figs. 1-2; col. 3, lines 4-10; col. 4, line 39 to col. 6, line 20 and col. 11, lines 51-67; claim 12), the instructions comprising:
	one or more instructions that, when executed by one or more processors, cause the one or more processors  (Figs. 1-2; col. 3, lines 4-10; col. 4, line 39 to col. 6, line 20 and col. 11, lines 51-67; claim 12) to:
		receive customer data identifying one or more of actions, behaviors, or features associated with customers of items (Figs. 1 and 2; col. 9, lines 61-67 [acquire a set of data that is known to be accurate with a high level of confidence. This sample data can consist of a combination of user-entered, server-derived, and external data, including information collected from the browser usage logs, shopping sessions, user-entered forms such as surveys, and external high-resolution data points stored in legacy systems], col. 12, lines 25-58 [data warehouse 210 stores data containing attributes and/or preferences of many users. Data is stored in the data warehouse for the intended purpose of analysis (reporting, etc.)… User data may also be developed by the system itself as user behavior, e.g., choices and purchases, are observed…This data is particularly easy to develop on a commercial web site visited by shoppers, as but one example. Such data is accumulated and stored in a usage/shopper data memory 216] in view of col. 4, line 54 to col. 6, line 19 [computing environment]); 
		identify a set of customer characteristics based on the customer data (Fig.1-4, 10-12, 14, and 15; col. 6, line 35-50 [using usage data captured by a data warehouse, one embodiment includes capabilities to enhance the data about the general population of shoppers by utilizing detailed data about a subset of shoppers on which “high-resolution data” (detailed marketing information) is available. Given a sample data set that contains high-resolution (detailed) data points about users, one embodiment of the invention identifies attributes of the users, defines population segments, and correlates the attributes of the sample segments with known attributes of a larger user population to identify additional properties (attribute values for unmeasured attributes) of members of the segment with a high degree of certainty. This enables on-line sites to automatically “fill-in” missing information about their users (e.g. likely age range, sex, affinities, etc.)], col. 7, lines 7-9 [segmenting users using certain attributes], col. 10, lines 5-33 [sample customer list is fed into the Profiler of one embodiment, which uses the data to build a user model. This user model describes the various segments that constitute the user population. Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment], col. 12, line 59 to col. 13, line [the statistical model of the profiler 220 is constructed using user data from the data warehouse 210 as the training data… The statistical model of the profiler 220 is employed to perform conventional functions on the data, such as classification of individual users in the database, clustering of the database and correlation of new or unknown users to the clusters]);  
		process the set of customer characteristics, with a first machine learning model, to group the customers into groups of customers (Fig. 1-4,  10-12, 14, and 15; col. 7, lines 7-9 [segmenting users using certain attributes and then identifying users with similar attributes], col. 10, lines 5-33 [sample customer list is fed into the Profiler of one embodiment, which uses the data to build a user model. This user model describes the various segments that constitute the user population. Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment. Segmentation is derived using clustering techniques such as K-means and EM algorithms for mixture modeling, applied to the collected data. Cluster visualization techniques are then applied to derive meaningful labels (segment identifiers) to each segment and to a hierarchy imposed on these segments (groups of clusters). At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters. For example, a cluster may be “young-adult, male customers, who are primarily interested in new products and do not invest much time in browsing the store”. This information can be derived from known attributes as well as browsing behavior and purchase history. An example of applying the clustering algorithms on the MS-Advantage site shopping information yielded a segmentation consisting of 5 segments. An example showing a tool for visualizing and labeling these clusters is given below in this specification, along with details of this cluster visualization and labeling scenario.], col. 10, line 56 to col. 11, line 3 [The obtained clusters (segments) are put through the segment visualization and labeling tool in order to determine a marketing-related “label” to tag the segment… These segment names are then written as attributes of each user to the user OLTP data store or personalization system… the sample data can be updated to include additional user attributes generated by the Profiler component of one embodiment of the invention.
The derived attributes can continue to be refined by feeding additional user data, both explicit and system-derived, and repeating the above.]; Examiner notes updating and refining using additional data is comparable to “machine learning”; in view of col. 12, line 59 to col. 13, line 22); 
		process item data and data identifying the groups of customers, with a second machine learning model, to determine associations between the item data and the groups of customers (Figs. 1-4, 10-12, 14, and 15; col. 13, lines 34-45 [the campaign management console 240 facilitates correlation of the classification or clustering results from the profiler 230 to a particular product to be marketed or to selected user attributes identified with that product. The result is the sorting of a group of users by the likelihood of their being interested in the product]); 
		receive, from a user device associated with a particular customer, particular customer data identifying one or more of actions, behaviors, or features, associated with the particular customer (Figs. 1-4, 10-12, 14, and 15; col. 12, lines 25-59 [data warehouse 210 stores data containing attributes and/or preferences of many users. Data is stored in the data warehouse for the intended purpose of analysis (reporting, etc.). The data warehouse may include a user-entered data memory 212 storing information voluntarily entered by users… User data may also be developed by the system itself as user behavior, e.g., choices and purchases, are observed], col. 14, line 21 to col. 15, line 3 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site… personalized application component 250 uses the statistical tools of the profiler 220 to match the selectable features of ads, catalogs, store fronts, shopping experience or direct mailing (e.g., via the Internet) to the attributes of the user who has logged on to the site or station… The match is carried out using the statistical modeling tools of the profiler 230 so as to maximize the probability of the user making a purchase. For example, a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase. The user's attributes may not become apparent until he has made a series of choices in navigating the web site, for example. However, as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user] in view of col. 7, line 43 to col. 8, line 13 [collecting data about users] and col. 4, line 54 to col. 6, line 19 [computing environment]; Examiner notes personal computer is comparable to a user device); 
		identify particular customer characteristics for the particular customer based on the particular customer data (Figs. 1-4, 10-12, 14, and 15; col.16, line 47-56 [The set of attributes to which the marketing features are adapted or personalized may be those of an individual user who, for example, has just logged onto a web site… identify the user (or a set of users) of known attributes (block 1020 of FIG. 4).] in view of col. 14, line 21 to col. 15, line 3 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site… personalized application component 250 uses the statistical tools of the profiler 220 to match the selectable features of ads, catalogs, store fronts, shopping experience or direct mailing (e.g., via the Internet) to the attributes of the user who has logged on to the site or station… The match is carried out using the statistical modeling tools of the profiler 230 so as to maximize the probability of the user making a purchase. For example, a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase. The user's attributes may not become apparent until he has made a series of choices in navigating the web site, for example. However, as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user]); 
		assign the particular customer to a particular group, of the groups of customers, based on the particular customer characteristics (Figs. 1- 4, 10-12, 14, and 15; col. 10, lines 34-55 [A probability rating is assigned to indicate the statistical likelihood that the given user belongs to the known segment. Although a user can belong to more than one segment, the user can be assigned to the segment to which the user belongs most strongly.], col. 14, line 56 to col. 15, line 11 [Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… as he establishes a tree of choices in the site, these selections may be matched statistically to users in the database who have made those same choices, and their attributes are then imputed to the current user. Such a capability enables a web site (within several mouse clicks) to determine the segment and general interest of a new visitor.], col. 16, lines 47-65 [identify the user (or a set of users) of known attributes (block 1020 of FIG. 4). The user attributes are statistically evaluated by the data mining engine to classify the user or set of targeted users (block 1025) and thereby infer his (or their) most prevalent attributes and/or preferences (block 1030 of FIG. 4).], col. 17, lines 48-65 [FIG. 11 illustrates how the profiler deduces the preferences of a particular user using the cluster tables of FIG. 10. The user is identified to the table 1610 of clusters versus users, which then outputs the cluster of that user. This is applied to the table 1630 of clusters versus preferences, which returns the preferences of the particular user. From this, a marketing decision may be made]); 
		generate an item recommendation recommending one of the items, for the particular customer, based on the particular group and the item data associated with the particular group (Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ], col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]); 
		determine, based on the particular customer characteristics, a triggering event for providing the item recommendation to the particular customer (col. 14, line 56 to col. 15, line 11; Examiner notes a user logged into a site and acquiring the user’s attributes is comparable to a triggering event); 
		determine an occurrence of the triggering event (col. 15, lines 1-11; Examiner notes determining the segment and general interests of a new visitor by acquiring the user’s attributes within several mouse clicks is comparable to determining the occurrence of the triggering event); and 
		provide the item recommendation to the user device associated with the particular customer based on determining the occurrence of the triggering event (Figs. 1- 4, 10-12, 14, and 15; Figs. 1- 4, 10-12, 14, and 15; col. 14, line 21 to col. 15, line 48 [personalized application component 250 adapts a particular web site or other adaptive medium (e.g., a web-TV station) to a particular user when that user begins viewing the station or logs on to the web site. In particular, the personalized application component 250 adapts commercial features of the site (e.g., advertisement selections, store front features, catalog content, shopping experience or direct mail content or targeting. The adaptation of these types of features is performed in accordance with the statistical results obtained by the profiler 230 so as to maximize the probability of the user making a purchase or a click-through… the personalized applications component must access and manipulate different advertising features of the web site… controlling the selection and presentation of advertisements are called by or are included in the personalized applications component 250. The personalized applications component 250 must correlate each of the adaptable site features to different user attributes and/or preferences in order to employ the statistical tools of the profiler 230 in selecting or adapting site features to a particular user… a basic choice is the products to be presented to the user. Based upon the history of all users in the database, the set of attributes of the current user in question can be used to classify that user (whether or not he is a member of the database) and determine the likeliest products he would purchase… the site can then be personalized to this new user… ]; Examiner notes “adapting” a web site with personalized catalog content and advertisements is comparable to providing the item recommendation, col. 15, line 59 to col. 16, line 23 [FIG. 3 illustrates how the campaign management console 240 optimizes a marketing campaign directed to a particular product or service for maximum response… a marketing campaign cycle directed toward the identified set of users is performed (block 920 of FIG. 3). The features of the marketing campaign may be statistically optimized based upon the attributes and preferences of the targeted group using the personalization application 250 already described. This operation is described below with reference to optimizing a single web site]; Examiner notes identifying users to market a particular campaign directed to a particular product or service is comparable to generating an item recommendation; col. 16, line 56 to col. 18, line 18 [The marketing features inferred in block 1030 may be the set of catalog features which can be chosen individually to construct a catalog. The marketing features may be the set of advertisements which can be chosen individually to present a limited concentrated set of advertisements to the user. The marketing features may be the set of advertisement features which can be chosen individually to construct a particular advertisement. The marketing features may be the set of storefront features which may be chosen individually to construct a storefront to be presented to a particular user (or set of users). The marketing features may be a set of shopping experience features which may be chosen individually to define a shopping experience personalized to a particular user or users. The marketing features may be a set of products from which may be chosen a limited set of products which a particular user or users is most likely to purchase] in view of col. 11, lines 40-49 [customized catalog content presentation decides the layout and selection of products to display]).

Regarding claim 16, Fayyad discloses the non-transitory computer-readable medium of claim 15, wherein the instructions further comprise:
	one or more instructions that, when executed by the one or more processors, cause the one or more processors to one or more of:
		determine another item recommendation based on the item recommendation; 
		determine whether the particular customer acts on the item recommendation; or 
		retrain the first machine learning model or the second machine learning model based on the item recommendation (Figs. 1- 4, 10-12, 14, and 15; col. 15, line to col. 16, line 36 [feedback component 260 captures user responses to marketing campaigns of the management console 240 or personalized advertising or the like of the personalized applications component 250 and causes the response data to be processed by the profiler 220. The profiler 220 returns updated assessments of user profiles, including user attributes and user preferences. The improved assessments are fed back to the data warehouse 210 to update or replace less complete or less reliable data on a particular user. This feature enables the real-time assessment of the attributes of a new user on a web site by observing his succession of site menu choices, as described above. The role of the profiler 220 in assessing the latest usage data is to correlate the choices of the new user with the known attributes of users in the database who have made the same or similar menu choices or who have behaved similarly. Such a correlation is readily performed by the statistical model embodied in the profiler 220… marketing campaign results tracked by the feedback component 260 are culled for the targeted users who were actually persuaded to make a purchase, to form a subset of actual purchasers (block 930 of FIG. 3). The user attributes of this subset are then statistically evaluated by the data mining engine of the profiler 220 to infer a more refined user profile (block 940 of FIG. 3) or likeliest user attributes. Next, any data base (including, for example, the training data base stored in the data warehouse 210) may be statistically evaluated against these likeliest user attributes to discover other highly likely purchasers not previously identified (block 950 of FIG. 3). The process then reverts to block 920 to perform the next marketing campaign cycle]).

Regarding claim 17, Fayyad discloses the non-transitory computer-readable medium of claim 15, wherein the set of customer characteristics excludes features, characteristics, and properties of the items from which the item recommendation is generated (col. 6, lines 35-50; Examiner notes attributes of the users (such as age range, sex, affinities) that define the population segments and correlates the attributes of the sample segments do not include (i.e., exclude) features, characteristics, and properties of the items).

Regarding claim 18, Fayyad discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to process the set of customer characteristics, with the first machine learning model, to group the customers into groups of customers, cause the one or more processors to:
	determine first characteristics associated with members of a group, of the groups of customers (col. 9, line 55 to col. 10, line 49 [Each model also contains attributes that describe the segment. These attributes are ranked according to their applicability to the segment. Segmentation is derived using clustering techniques such as K-means and EM algorithms for mixture modeling, applied to the collected data. Cluster visualization techniques are then applied to derive meaningful labels (segment identifiers) to each segment and to a hierarchy imposed on these segments (groups of clusters). At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters… a cluster may be “young-adult, male customers, who are primarily interested in new products and do not invest much time in browsing the store”]); and 
	determine second characteristics associated with members of remaining groups, of the groups of customers (col. 10, lines 7-49 [At the top level of the hierarchy is the group (segment) containing all customers. The leaves are the segments derived via clustering. Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters…  for example… “middle-aged individuals, who bought our higher-end models, and who buy frequently”.]); 
		wherein the first characteristics differ from the second characteristics based on a quantitative criteria threshold (col. 10, lines 7-49 [Each cluster is described by the attribute values that distinguish it from the overall population of customers as well as characteristics that distinguish it from other similar clusters]). 

Regarding claim 19, Fayyad discloses the non-transitory computer-readable medium of claim 15, wherein each of the customers is grouped into one group of the groups of customers (col. 10, lines 46-49 [Hard segmentation: if the marketing manager requires each shopper to be placed in exactly one cluster (segment)]).

Regarding claim 20, Fayyad discloses the non-transitory computer-readable medium of claim 15, wherein each of the customers is grouped into two or more groups of the groups of customers (col. 10, lines 50-55 [Soft segmentation: if the marketing manager prefers to have probabilistic membership information, allowing a shopper to fit into multiple segments but with differing probabilities.]), and 
	wherein each of the customers grouped into the two or more groups, of the groups of customers, is allocated a weight for each of the two or more groups (Fig. 13; col. 10, lines 50-55 [Soft segmentation: if the marketing manager prefers to have probabilistic membership information, allowing a shopper to fit into multiple segments but with differing probabilities.], col. 17, lines 62-65 [FIG. 13 illustrates the results of soft clustering, in which the user is assigned to several clusters with a probability weighting factor for each cluster determined by the data mining engine]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fayyad in view of Perevodchikov et al. (US 11,138,631 B1).

Regarding claim 6, While Fayyad discloses the method of claim 1 including receiving customer data (Figs. 1 and 2; col. 9, lines 61-67, col. 12, lines 25-58), Fayyad does not explicitly disclose wherein receiving the customer data comprises: receiving the customer data over a predetermined time period. However, in the field of predicting user segments (abstract), Perevodchikov et al., hereinafter Perevodchikov teaches receiving customer data within a first time interval in order to train a model for user segments (Fig. 3; col 11, line 21 to col. 12, line 35 and col. 6, line 22 to col. 6, line 45). The step of Perevodchikov is applicable to the method of Fayyad as they share characteristics and capabilities, namely, they are directed to predicting user segments based on collected data. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the received customer data as taught by Fayyad with the time interval as taught by Perevodchikov. One of ordinary skill in the art at the time of filing would have been motivated to expand the method of Fayyad in order to generate predictive behaviors based upon interactions within a time period (col. 6, line 22 to col. 6, line 45).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fayyad in view of Ali et al. (US 2018/0089737 A1).

Regarding claim 12, While Fayyad discloses the device of claim 8, wherein the one or more processors, when processing the item data and the data identifying the groups of customers, with a second machine learning model, to determine the associations between the item data and the groups of customers (Figs. 1-4, 10-12, 14, and 15; col. 13, lines 34-45), Fayyad does not explicit disclose the device is configured to: 
	calculate consumption occurrence measures for the items based on the item data; 
	calculate depth properties associated with the consumption occurrence measures; and 
	determine the associations between the item data and the groups of customers based on the consumption occurrence measures and the depth properties.

However, in the field of predicting user segments (abstract), Ali et al., hereinafter Ali, teaches mapping the plurality of products to a vector space comprising a plurality of axes such that two or more products of the plurality of products that are determined to be more similar to one another are close together on the vector space than two or more products determined to be less similar to one another (Figs. 1-4; ¶¶0045-0046), such that products viewed immediately preceding the currently viewed product (i.e., calculate consumption) are considered more similar (Figs. 1-4; ¶¶0053-0054) and a weighted average distance of the current item to the last three items visited in the session can be utilized (i.e., calculate depth property) (Figs. 1-4; ¶¶0053-0054) are used to determine associations between item data and groups of customers (Figs. 1-4; ¶¶0045-0046, ¶¶0052-0054). The system of Ali is applicable to the system of Fayyad as they share characteristics and capabilities, namely, they are directed to predicting user segments based on collected data. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the association between an item and user groups as taught by Fayyad with the item vectors as taught by Ali. One of ordinary skill in the art at the time of filing would have been motivated to expand the system of Fayyad in order to determine one or more user preferences for each product of a plurality of products and preferences preferred by one or more user segments (¶0045). 


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	Reference U of the Notice of References Cited Non Patent Literature “Customer segmentation using online platforms: Isolating behavioral and demographic segments for persona creation via aggregated user data” teaches using customer data to generate customer segments.

	Reference V of the Notice of References Cited Non Patent Literature “Introduction to recommender systems” teaches recommender systems using algorithms to suggest relevant items to users using collaborative and content based models.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/MICHAEL MISIASZEK/Primary Examiner, Art Unit 3625